Citation Nr: 1228091	
Decision Date: 08/15/12    Archive Date: 08/21/12

DOCKET NO.  09-15 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of service connection for bilateral defective hearing.  

3.  Whether new and material evidence has been submitted to reopen the claim of service connection for hemorrhoids.  

3.  Entitlement to service connection for hypertension.  

4.  Entitlement to service connection for prostate cancer.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from July 1965 to July 1967.  

By rating action in January 2006, the RO, in part, denied service connection for bilateral defective hearing and hemorrhoids.  The Veteran and his representative were notified of this decision and did not appeal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 decision by the RO which denied the benefits sought on appeal.  A videoconference hearing before the undersigned was held in June 2012.  

The issue to reopen service connection for bilateral defective hearing is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDING OF FACT

At the videoconference hearing in June 2012, prior to the promulgation of a decision in this appeal, the Veteran advised VA that he wished to withdraw his appeal of the claims of service connection for hypertension, prostate cancer and hemorrhoids.  



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal for service connection for hypertension by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).  

2.  The criteria for withdrawal of a Substantive Appeal for service connection for prostate cancer by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).  

3.  The criteria for withdrawal of a Substantive Appeal for service connection for hemorrhoids by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).  

REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  At the videoconference hearing before the undersigned in June 2012, the Veteran withdrew his appeal of the claims of service connection for hypertension, prostate cancer and hemorrhoids.  Hence, there remain no allegations of error of fact or law for appellate consideration as to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal of these claims, and the issues are dismissed.  


ORDER

The appeal of the claim of service connection for hypertension is dismissed.  

The appeal of the claim of service connection for prostate cancer is dismissed.  

The appeal of the claim to reopen service connection for hemorrhoids is dismissed.  

REMAND

The Board finds that additional development must be accomplished prior to further consideration of the Veteran's appeal.  Specifically, at the videoconference hearing in June 2010, the Veteran testified that he had a audiological examination when he was hired by a chemical refinery company in Lamar, Texas in February 1968, and that he was told he had a hearing loss at that time.  He also testified that he has been treated for hearing problems at VAMC Houston since around 1999.  The Board also notes that when examined by VA in December 2005, the audiologist reported that the Veteran had brought a 1986 hearing test to the examination, which showed profound hearing loss, bilaterally.  

In this case, the referenced hearing examination reports are potentially relevant to the Veteran's claim and, if obtained, may provide a basis for a favorable disposition of his appeal.  The appeal must be remanded to attempt to obtain the relevant evidence.  

Accordingly, the case is REMANDED for the following action:  

1.  Appropriate steps should be undertaken to obtain the names and addresses of the healthcare providers who conducted the audiological examinations in February 1968 and 1986, and any other provider who may have treated the Veteran for any hearing problems at a time more proximate to his discharge from service.  After the Veteran has signed the appropriate releases, all available records should be sought and associated with the claims folder, including any audiology/hearing loss treatment records from Houston VAMC from 1999 to the present.  If any records cannot be obtained, the Veteran and his representative should be so notified, and advised to obtain and submit those records for VA review.  

2.  If any pertinent treatment records are obtained that predate the 1986 audiological report, which was previously considered by the VA audiologist in December 2005, the claims file should be returned to the VA audiologist for review and an opinion as to whether it is at least as likely as not the Veteran's current hearing loss had its onset in service or is otherwise related to service.  If this examiner is not available, the claims file should be sent to another appropriate examiner for the requested opinion.  The file should be reviewed, and the report should indicate such review occurred.  

A fully articulated medical rationale for any opinions expressed should be set forth in the report.  If the examiner is unable to render an opinion without resorting to speculation, this should be noted and explained.  In so doing, the examiner should identify the evidence required in order to render a non-speculative opinion, or indicate the inability to provide the opinion is based on the limits of medical knowledge.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

3.  After the requested development has been completed, the AMC should readjudicate the merits of the claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


